In re BrouiUette, Kenneth; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Ascension, 2Srd Judicial District Court, Div. “D”, No. 7502; to the Court of Appeal, First Circuit, No. KW96 1025.
Writ granted; case transferred to the district court. If relator has an appeal pending, the clerk of court and appellate counsel are ordered to cooperate and supply him with a copy of the record for his use in preparation of a pro se brief. See State ex rel. Treece v. State, 95-2805 (La. 12/8/95), 664 So.2d 411. If relator did not receive an appeal, the court is ordered to consider relator’s application as an application for an out-of-time appeal under State v. Counterman, 475 So.2d 336, 339-40 (La.1985). If relator may only file for post-conviction relief, the court is ordered to consider his request for documents under State ex rel. Simmons v. State, 93-0275 (La. 12/16/94), 647 So.2d 1094. In all events, the court must accept and consider relator’s pro se filings. State v. Melon, 95-2209 (La. 9/22/95), 660 So.2d 466.
CALOGERO, C.J., not on panel.